Citation Nr: 0309912	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle fracture with arthritis.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

3.	Whether new and material evidence has been submitted a 
claim of entitlement to service connection for a back 
strain or other residuals of injury.

4.	Entitlement to service connection for bilateral hearing 
loss.

5.	Entitlement to service connection for post-traumatic 
stress disorder.

6.	Entitlement to service connection for residuals of a 
right ankle fracture with arthritis.

7.	Entitlement to service connection for a bilateral hip 
disorder.

8.	Entitlement to service connection for a skin disorder.

9.	Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In a July 2002 written statement, the 
veteran withdrew his claims of entitlement to service 
connection for a lung disorder and for depression, which he 
said should be included in his claim for post-traumatic 
stress disorder (PTSD).  See 38 C.F.R. § 20.204(b).

The Board notes that, in an unappealed May 1973 decision, the 
RO denied the veteran's claims of service connection for 
residuals of a left ankle injury, hepatitis, and residuals of 
a back injury.  This determination is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from an RO rating 
decision of January 2002 that, in pertinent part, denied the 
claim of entitlement to service connection for a back strain.  
The Board notes, however, that in his August 2001 statement 
accepted as a claim for benefits, the veteran specifically 
requested service connection for a back injury.

The Board points out in this regard that it appears as if, in 
January 2002, the RO reopened the veteran's claim and denied 
it on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108.


REMAND

In August 2001, the veteran submitted claims for service 
connection for bilateral hearing loss, PTSD, right ankle, 
skin, bilateral hip and bilateral shoulder disorders, and to 
reopen previously denied claims for service connection for 
left ankle and back disorders and hepatitis.  During the 
pendency of his claims and appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  The new also statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the statute, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280, (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of 
the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and 
duty-to-assist provisions contained in the new law.  See VCAA 
§§ 3-4, 114 Stat. 2096, 2099-2100 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  

In addition, on May 1, 2003, while the Board was reviewing 
the present case and considering whether to undertake 
evidence development withour remanding the matter, the United 
States Court of Appeals for the Federal Circuit invalidated 
the Board's new duty-to-assist regulations, codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Thus, for both evidence-development and notice/duty-to-assist 
reasons, the Board finds that the requirements of the VCAA 
and the implementing regulations, to the extent they are 
applicable, have not been satisfied in this matter.  

During that pendency of this appeal, the RO did not advise 
the veteran of the VCAA and the effect of the new duty-to-
assist regulations on his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  We, therefore, believe that 
appropriate notice has not been given in this case as to what 
evidence would be required to establish service connection 
for disabilities claimed by the veteran.  Because the VARO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring Board to remand if it cannot identify specific 
documents in which RO provided VCAA notification).

Moreover, as to the veteran's claim for service connection 
for PTSD, a careful review of the file suggests that this 
claim was not adequately developed.  It does not appear that 
the veteran was requested to provide a written statement as 
to the specific details of his stressful events in service.  
Nevertheless, in January 2002, the RO denied the claim 
because the evidence did not establish that a stressor event 
had occurred.  In reaching its determination, it appears that 
the RO relied upon the stressor events described in the 
October 2001 VA examination report.  However, the examination 
report clearly indicates that the examiner did not have the 
claims file available for review.  More important, in July 
2001 the veteran submitted his substantive appeal and copies 
of service records, including his DA Form 20 and undated news 
articles that indicate he was a crew chief and flew 
reconnaissance with the 221st Reconnaissance Airplane Company 
in Vietnam.  There is no indication that the RO reviewed this 
information. 

Service connection for PTSD currently requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002).

According to the October 2001 VA examination report, the 
veteran met the diagnostic criteria for a diagnosis of PTSD.  
The Axis I diagnoses were chronic PTSD of moderate severity 
and dysthymic disorder.  The examination report indicates 
that the veteran complained of irritability, combat-related 
flashbacks and nightmares, hypervigilance, and social 
isolation.  He said that several of his friends were killed 
in Vietnam and that he had witnessed the death of his best 
friend.  The veteran's primary duty in Vietnam was flying 
reconnaissance flights for nine months.  He said the airfield 
in which he worked served as a temporary morgue for dead 
soldiers. 

The veteran's service personnel records show that he was 
attached to the 221st Aviation Company from July 1970 to 
September 1971, as an airplane repairman.  He submitted a 
copy of a 1st Aviation Brigade Vietnam Combat Certificate, 
apparently awarded to him for service in combat as a member 
of the Golden Hawks during the period from August 4, 1970, to 
July 26, 1971.  As noted above, he also submitted copies of 
two undated news articles indicating that he was a crew chief 
for the 221st Reconnaissance Airplane Company while stationed 
in Vinh Long and searched out enemy ground activities from a 
small two-seater plane similar to a Piper Cub, called a 
"bird dog".  According to the articles, when enemy forces 
were located, the "bird dog" airplane had to keep them in 
sight until additional forces were directed to the area.  
Thus, it would seem that the public records and his own 
personnel records imply that he may have been engaged in 
potential stressor events in service.  His personnel records 
do verify that he was attached to the 221st Aviation Company 
from August 1970 to September 1971.  This interpretation of 
the veteran's records is, of course, subject to official 
verification by the service department, should that become 
necessary.

A copy of the veteran's service personnel record (DA Form 20) 
has not been obtained by the RO, and it does not appear that 
the RO requested the assistance of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in attempting 
to locate corroborative evidence of the veteran's claimed in-
service stressors.  The Board believes this should be done.

If USASCRUR is able to corroborate at least one of the 
veteran's claimed in-service stressors, e.g. exposure to 
enemy combat, death of his best friend and/or other friends 
(to be identified), the next question presented would be 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
by a qualified physician in accordance with the provisions of 
DSM-IV.

Although the veteran was diagnosed with PTSD at the October 
2001 VA examination, the record does not indicate that the 
PTSD diagnosis was made on the basis of a verified history of 
the veteran's service stressors and, therefore, it was 
inadequate for rating purpose.  West v. Brown, 7 Vet. App. 
70, 77-78 (1994).  Further psychiatric evaluation is 
necessary.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1.	The veteran should be offered the opportunity to 
identify any sources of post-service clinical 
evidence regarding onset or continuity of any of 
his claimed disorders, including, but not 
limited to, clinical records proximate to 
service.

2.	The veteran should also be offered the 
opportunity to identify or submit alternative 
types of evidence to establish a psychiatric 
diagnosis post-discharge, such as employment, 
insurance, or education-related medical 
examinations, reports of observation of friends, 
co-workers, or fellow servicemen, counseling 
records, etc.

3.	The veteran should also be offered the 
opportunity to obtain a written medical opinion 
as to the onset or etiology of PTSD or 
depression, bilateral hearing loss, hepatitis, 
right or left ankle disorders, a back injury, or 
a skin, bilateral hip, or bilateral shoulder 
disorder.

4.	The veteran should be given the opportunity to 
submit additional evidence and argument in 
support of his claims, including the specifics 
of his alleged stressors in service.

5.	The RO should request the veteran's service 
personnel record (DA Form 20) from the National 
Personnel Records Center.

6.	The RO should review the file (including the 
veteran's written statements) and prepare a 
summary of all the claimed stressors. That 
summary and all associated documents, including 
a copy the information submitted by the veteran, 
his DA Form 20 and DD Forms 214 and a copy of 
this remand, should be sent to U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide any information, including 
unit histories, that might corroborate the 
veteran's alleged in-service stressors.

7.	After the above information has been obtained, 
if, and only if, the RO determines that the 
record establishes the existence of a verified 
stressor or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  In 
reaching this determination, the RO should 
address any credibility questions raised by the 
record.

8.	If, and only if, the RO determines that the 
record establishes the existence of a stressor 
or stressors, then the RO should schedule the 
veteran for an examination by a VA psychiatrist 
experienced in evaluating post-traumatic stress 
disorders, to determine the nature and extent of 
any psychiatric disorders found to be present.  
Any and all studies deemed necessary by the 
examiner should be accomplished.  The RO should 
furnish the examiner with a complete and 
accurate account of the stressor or stressors 
that it has determined are established by the 
record and the examiner must be instructed that 
only those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have caused the 
current psychiatric symptoms, and whether the 
diagnostic criteria to support the diagnosis of 
PTSD have satisfied by the in-service stressors.  
The diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria contained 
in the DSM-IV.  If the veteran is found to have 
PTSD, the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the diagnosis.  
If the veteran is found to have a psychiatric 
disorder other than PTSD, the examiner is 
requested to provide an opinion as to whether it 
is at least as likely as not that the diagnosed 
disorder is related to active military service.  
The rationale for any opinion should be 
provided.  The claims folder should be made 
available to the examiner for review before the 
examination.

9.	The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied as to all the claims on appeal.  

10.	Then the RO should readjudicate the issues of 
whether new and material evidence has been 
submitted to reopen claims of entitlement to 
service connection for left ankle and back 
disorders and hepatitis, and entitlement to 
service connection for PTSD, bilateral hearing 
loss and for skin, right ankle, bilateral hip, 
and bilateral shoulder disorders.  If the 
benefits sought on appeal remain denied, the 
appellant and the appellant's representative, if 
any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal since January 2002.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purposes of this REMAND are 
to obtain clarifying information and also to ensure that the 
requirements of due process of law are satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



